KOHLS A AT, District Judge.
The questions of fact here,iñ, as' found by the master, will be taken as the ultimate facts in the case, üo good grounds to the contrary being shown. Upon these facts there is; but one proposition of law to be passed upon by the court; which Will be stated in general terms as follows: Where the property of the bank-1 rapt before insolvency consists chiefly of a manufacturing plant afldraw materials for use in said plant, the fair valuation of which depends in large part upon the fact that said plant is a going concern,' and such fair valuation as a going concern brings the entire fair, value of the assets of said bankrupt to a total in excess of the bank-' rapt’s liabilities, would the fact that a judgment creditor caused w levy under his judgment to he made upon such plant, and its sale under such levy, thus destroying the value of said plant as a going' concern, and bringing the total value of the assets of said bankrupt,' including the sum realized from the sale of the plant under said levy/ to a figure below the bankrupt’s liabilities, create a preference in' favor of said judgment creditor, which could be recovered by the bankrupt’s trustee, when such judgment creditor has reasonable cause, to believe that such levy and sale would cause the insolvency of the bankrupt as aforesaid? While I regret to be forced to the con-, elusion, yet I am of the opinion that, under the wording of the present bankruptcy act, and especially the proper interpretation of the, words “being insolvent,” such action on the part of a judgment credit- or would not create a preference recoverable by the trastee under the terms of the act. The exceptions to the master’s report will' therefore be overruled, the report confirmed, and the petition of the, trustee be dismissed for want of equity.